DETAILED ACTION
Claims 1-20 are presented for examination based on the amendment filed 07/14/2021.
Claims 1, 11, and 20 are amended.
Rejections under 35 USC 101 for claims 1-20 are withdrawn in view of their amendment and arguments presented by the applicant and the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019).
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “determining a centroid of a node group comprising the plurality of nodes; determining a path within the space analysis graph from at least the first node to the centroid; determining a productive congestion metric based on at least the path from the first node to the centroid and the traversal value of the first node.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 11, and 20 of the instant application (as supported in specification e.g. para. [0033] and [0053] and FIGs. 4A).
Prior Art of Record
The Prior art of reference Das (Subhajit Das et. al., Space Plan Generator, Conference: Acadia 2016, October 2016, pgs. 106-115) discloses:  	(Das: pg. 108 “Nassar (2010) presented new findings in graph theory with direct implications in space planning problems. He described architectural space plans as simple, connected, labeled planar graphs, and elaborated on the relevance of finding a rectangle dual for every planar graph to increase solution space. This work outlined a tool for architects to generate space plans. Realizing spatial relationships as planar graphs with nodes as rooms and edges as adjacencies, it claimed that the proposed model could provide a truly exhaustive set of potential designs.” “After the rooms are site located, a circulation network graph is built to understand which rooms are connected or disconnected from each other. They use an A* algorithm to traverse the connectivity graph and find shortest paths to access spaces from the lobby.”; pgs. 111-113, Steps 1-10 detail space plan analytics including FIGs. 7-12)
The Prior art of reference Schaumann (Davide Schaumann et. al., A computational framework to simulate human spatial behavior in built environments, SimAUD 2016 May 16-18 London, UK, 2016 Society for Modeling & Simulation International (SCS), pgs. 121-128) discloses:  	(Schaumann: pgs. 123-124, where modeling considers the space and human behaviors, pg. 126, where an Autodesk product was used for the modeling, pg. 127 “The simulation shows not only that interferences occur, but also where and when they might occur. This can lead to spatial as well as procedural decisions, such as widening the corridor next to the nurses’ station, which will reduce congestion, or changing visiting hours such that they will not interfere with the nurses scheduled tasks. Such decisions will be made by the appropriate stakeholders. The intent of the simulation is to help them identify possible causes of problems, and visualize, or analyze, the impact of design changes.”)
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129